Associate Chief Justice DURRANT,
concurring in part with Justice PARRISH and concurring in part with Justice LEE:
46 I concur in the majority's conclusion that the PKPA does not divest the district court of subject matter jurisdiction and in the additional points concerning that issue offered in Justice Lee's concurring opinion. I also concur in Justice Lee's conclusion that the PKPA does not apply to adoption proceedings.
T47 I write separately, however, to express two points of concern with the way in which Justice Lee reaches the conclusion that the PKPA does not apply to adoptions. First, I share the majority's concern about the use of computer-generated linguistic analyses when interpreting statutory language. I therefore disagree with Justice Lee's use of such sources in his attempt to interpret the term "custody" as it is used in the PKPA.
48 Second, I disagree with Justice Lee's statement that "the language and structure of the PKPA remove any ambiguity regarding the meaning of custody proceedings covered by the act."1 Instead, I believe that the term "custody" is susceptible to two reasonable interpretations even when the term is viewed within the language and structure of the PKPA. Indeed, in relying on what they deem to be the "plain language" of the PKPA, the majority and Justice Lee reach contradictory conclusions on the meaning of the term custody-the majority interpreting the term to include adoptions and Justice Lee interpreting the term to exclude adoptions. Because I believe that both of these interpretations are reasonable, I view the PKPA's use of the term "custody" as ambiguous.
49 Despite this point of disagreement, I feel that the sources relied upon by Justice Lee-including the PKPA's language and structure, legislative history, and express statement of purpose-indicate that Congress likely intended the PKPA to apply only to modifiable custody determinations, and not to adoptions. I further agree with Justice Lee's use of the well-settled canon of construction, commonly referred to as the "clear statement rule."2 This canon dictates that when we are faced with an ambiguity in a federal statute that implicates traditional state prerogatives, we must read the statute narrowly absent a "clear" and "manifest" intent by Congress.3 Because the term "custody" is ambiguous and because "the regulation of adoptions and other family affairs is a traditional state prerogative," 4 I feel that the "clear statement rule" requires us to interpret the term "custody," as it is used in the PKPA, to not include adoptions.
150 Accordingly, despite some points of disagreement, I concur in Justice Lee's conclusion that the PKPA does not relate to adoption proceedings. I do so because, in my view, interpreting the PKPA's use of the *715term "custody" to exelude adoption proceedings is the interpretation likely intended by Congress.

. Infra % 113.


. See infra N 115-116


. See infra % 116 and accompanying citations.


. See infra 1116